DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2020, 10/16/2020, 1/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25, 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim 1 recites the limitation “the passivation layer”. There is insufficient antecedent basis for this limitation in the claim.
Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.


Regarding claim 28, the limitation “a film of interest” is unclear to the examiner as the language of the claim is very broad and is not very clear. The language of the claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee’s right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.
Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 9-18, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bristol et al (US 2016/0190060; hereinafter Bristol).
Regarding claim 1, Figs 1-2, 5A-5E of Bristol discloses a method of selective deposition on a second surface (514; Fig 5D; ¶ [0056]) of the substrate (510; Fig 5D; ¶ [0059]) relative to a first surface (512; Fig 5D; ¶ [0056]) of the substrate, wherein the first (512; Fig 5D; ¶ [0056]) and second surfaces (514; Fig 5D; ¶ [0056]) have different compositions, the method comprising in order;
selectively forming an inhibitor layer (516-1; Fig 5D; ¶ [0059]) from vapor phase reactants (¶ [0044]) on the first surface (512; Fig 5D; ¶ [0056]) relative (Fig 5D) to the second surface (514; Fig 5D; ¶ [0056]);
baking (¶ [0075]) the inhibitor layer (516-1; Fig 5D; ¶ [0059]); and
selectively depositing a layer of interest (518; Fig 5E; ¶ [0061]) from vapor phase reactants (¶ [0061], ¶ [0046]) relative to the inhibitor layer (516-1; Fig 5D; ¶ [0059]).

Regarding claim 2, Figs 1-2, 5A-5E of Bristol discloses treating (¶ [0056]) the first (512; Fig 5D; ¶ [0056]) and second surface (514; Fig 5D; ¶ [0056]) prior to selectively forming the inhibitor layer (516-1; Fig 5D; ¶ [0059]).

Regarding claim 4, Figs 1-2, 5A-5E of Bristol discloses treating (¶ [0056]) comprises exposing the substrate (510; Fig 5D; ¶ [0059]) to a silane such as alkylaminosilane (¶ [0056]).

Regarding claim 9, Figs 1-2, 5A-5E of Bristol discloses cleaning the first (512; Fig 5D; ¶ [0056]) and second surfaces (514; Fig 5D; ¶ [0056]) after selectively depositing the layer of interest (¶ [0053]).

Regarding claim 10, Figs 1-2, 5A-5E of Bristol discloses cleaning comprises treating the surfaces with hydrogen plasma (¶ [0053]).

Regarding claim 11, Figs 1-2, 5A-5E of Bristol discloses selectively forming an inhibitor layer (516-1; Fig 5D; ¶ [0059]) comprises selectively vapor (¶ [0044]) depositing an organic layer on the first surface (512; Fig 5D; ¶ [0056]).

Regarding claim 12, Figs 1-2, 5A-5E of Bristol discloses the organic layer (516-1; Fig 5D; ¶ [0059]) is a polyimide layer (¶ [0059]).

Regarding claim 13, Figs 1-2, 5A-5E of Bristol discloses the layer of interest (518; Fig 5E; ¶ [0061]) is selectively deposited by an atomic layer deposition process (¶ [0046]).

Regarding claim 14, Figs 1-2, 5A-5E of Bristol discloses the first surface (512; Fig 5D; ¶ [0056]) comprises a metal or metallic material (¶ [0056]) and the second surface (514; Fig 5D; ¶ [0056]) comprises a dielectric material (¶ [0056]).



Regarding claim 16, Figs 1-2, 5A-5E of Bristol discloses metal oxide (518; Fig 5E; ¶ [0061]) comprises aluminum oxide (¶ [0046]).

Regarding claim 17, Figs 1-2, 5A-5E of Bristol discloses the metal oxide (518; Fig 5E; ¶ [0061]) comprises a dielectric transition metal oxide (¶ [0046]).

Regarding claim 18, Figs 1-2, 5A-5E of Bristol discloses metal oxide (518; Fig 5E; ¶ [0061]) comprises aluminum oxide (¶ [0046]).

Regarding claim 23, Figs 1-2, 5A-5E of Bristol discloses the layer of interest (518; Fig 5E; ¶ [0061]) comprises a metal nitride (¶ [0046]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol et al (US 2016/0190060; hereinafter Bristol) and further in view of Haukka et al (US 2013/0196502; hereinafter Haukka).
Regarding claim 3, Bristol discloses treating (¶ [0056]) the first (512; Fig 5D; ¶ [0056]) and second surface (514; Fig 5D; ¶ [0056]) prior to selectively forming the inhibitor layer (516-1; Fig 5D; ¶ [0059]).
However Bristol does not expressly disclose treating comprises exposing the substrate to a plasma.
In the same field of endeavor, Haukka discloses cleaning the substrate by exposure to a plasma (¶ [0088]-[0089])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that treating comprising exposing substrate to the plasma as it suitable method known in the art for treating the substrate depending on the materials and the deposition conditions (¶ [0089]).

Regarding claim 6, Bristol does not expressly disclose cleaning the second surface to remove any inhibitor after selectively forming the inhibitor layer.
In the same field of endeavor, Haukka discloses forming a passivation/ inhibitor layer before selective deposition on surfaces of the substrate and cleaning the passivation/inhibitor from the second surface to remove any passivation/inhibitor layer after selectively forming the inhibitor layer (¶ [0030]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to clean the second surface to remove 

Regarding claim 7, Bristol in view of Haukka as modified above in claim 6 (Huakka in particular) discloses cleaning comprising treatment with hydrogen plasma (¶ [0092]).

Regarding claim 8, Bristol does not expressly disclose baking comprises heating the substrate to a temperature of form about 300 to 400 ºC.
In the same field of endeavor, Fig 1 of Haukka discloses annealing is carried out after forming an inhibitor layer and annealing is performed at temperature of about 300 to 400 ºC. (¶ [0113]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that baking comprises heating the substrate to a temperature from about 300 to 400 ºC as it helps in enhancing the removal of any passivation chemical or layer and thus enhancing selectivity (¶ [0113]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bristol et al (US 2016/0190060; hereinafter Bristol) and further in view of Kimura et al (US 2015/0372205; hereinafter Kimura).

However Bristol does not expressly disclose treating comprises exposing the substrate to N-(trimethylsilyl)dimethylamine (TMSDMA) or trimethylchlorosilane.
In the same field of endeavor, Kimura discloses examples of silane coupling agents can include trimethylchlorosilane or alkylaminosilane (¶ [0063]).
Accordingly it would have obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that treating comprises exposing the substrate to trimethylchlorosilane or alkylaminosilane for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).

Claim 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol et al (US 2016/0190060; hereinafter Bristol) and further in view of Mizue (US 2015/0004319; hereinafter Mizue).
Regarding claim 19, Bristol does not expressly disclose the aluminum oxide is deposited using an aluminum precursor comprising trimethyl aluminum (TMA), dimethylaluminumchloride, aluminum trichloride (AlCl3), dimethylaluminum isopropoxide (DMAI) or triethyl aluminum (TEA).
In the same field of endeavor, Mizue discloses aluminum oxide is deposited using an aluminum precursor comprising trimethyl aluminum (TMA) as an organometallic material (¶ [0066]).


Regarding claim 22, Bristol does not expressly disclose the aluminum oxide is deposited using an aluminum precursor comprising a metalorganic aluminum compound or an organometallic aluminum compound.
In the same field of endeavor, Mizue discloses aluminum oxide is deposited using an aluminum precursor comprising trimethyl aluminum (TMA) as an organometallic material (¶ [0066]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to form aluminum oxide using an aluminum precursor comprising trimethyl aluminum (TMA) as an organometallic material as taught by Mizue for the purpose of using well-known and suitable precursor known in the art for forming aluminum oxide. (¶ [0066])

Claim 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol et al (US 2016/0190060; hereinafter Bristol) and further in view of Vaidya et al (US 2013/0157409; hereinafter Vaidya).

In the same field of endeavor, Vaidya discloses that an aluminum precursor can comprise an alkyl aluminum halide compound. (¶ [0040]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the aluminum oxide is deposited using an aluminum precursor comprising a heteroleptic aluminum compound comprising an alkyl ground and another ligand such as halide for example Cl for the purpose of using well-known and suitable aluminum precursors known in the art for forming aluminum oxide (¶ [0040]).

Regarding claim 21, Bristol does not expressly disclose the aluminum oxide is deposited using an aluminum precursor comprising an aluminum alkyl compound comprising two different alkyl groups as ligands.
In the same field of endeavor, Vaidya discloses that an aluminum precursor can comprise an alkyl aluminum compound or combination therof. (¶ [0040]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the aluminum oxide is deposited using an aluminum precursor comprising an aluminum alkyl compound comprising two different alkyl groups as ligands for the purpose of using well-known and suitable aluminum precursors known in the art for forming aluminum oxide (¶ [0040]).

Claim 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol et al (US 2016/0190060; hereinafter Bristol) and further in view of Parekh et al (US 2006/0121677; hereinafter Parekh).
Regarding claim 24, Figs 1-2, 5A-5E of Bristol discloses the layer of interest (518; Fig 5E; ¶ [0061]) comprises a metal nitride (¶ [0046]) such as silicon nitride (¶ [0046]).
However Bristol does not expressly disclose the metal nitride is titanium nitride.
In the same field of endeavor, Parekh discloses that a metal nitrides can comprise silicon nitride or titanium nitride (¶ [0027]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the metal nitride comprises titanium nitride or silicon nitride for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06).

Regarding claim 25, Figs 1-2, 5A-5E of Bristol in view of Parekh as modified above in claim 24 (Parekh in particular) discloses the titanium nitride is deposited by vapor deposition process from TiCl4 and NH3. (¶ [0027] of Parekh)
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the titanium nitride is deposited by vapor deposition process from TiCl4 and NH3 for the purpose of using well-known and suitable precursors known in the art for depositing titanium nitride.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Haukka et al (US 2013/0196502; hereinafter Haukka_1) and further in view of Haukka et al (US 2015/0217330; hereinafter Haukka_2).
Regarding claim 26, Fig 1 of Haukka_1 discloses selective deposition of a layer of interest (Step 13; Fig 1; ¶ [0114]) on a second surface (¶ [0111]) of a substrate (Fig 1; ¶ [0111]), where the first and second surfaces have different compositions (Fig 1; ¶ [0111]):
pretreating the substrate (Step 12; ¶ [0111]-[0112]);
treating the substrate with plasma (¶ [0111]);
vapor deposition (¶ [0035]) of an inhibitor on the first surface of the substrate relative to the second surface of the substrate (Step 17; Fig 1; ¶ [0112], [0102]-[0103]); and
vapor deposition (¶ [0035]) of the layer of interest (Step 13; Fig 1; ¶ [0114]).
However Haukka_1 does not expressly disclose a cluster tool and a first module, a second modules, a third module and a fourth module.
In the same field of endeavor, Haukka_2 discloses that a selective deposition process are carried out in a cluster tool where each process is carried out in different modules (¶ [0058]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention in order to perform selective deposition in a cluster tools and different modules configured for performing each step as claimed because in a cluster tool, because each reaction space is dedicated to one .

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol et al (US 2016/0190060; hereinafter Bristol) in view of Haukka et al (US 2013/0196502; hereinafter Haukka).
Regarding claim 27, Figs 5A-5E and 6A-6C of Bristol discloses a system for selective deposition of a dielectric (518; Fig 5E/618; Fig 6A) on a second surface (614; Fig 6A/514; Fig 5D; ¶ [0056]) of a substrate (610; Fig 6A) relative to a first surface of the substrate, the system comprising:
selective deposition of an organic passivation layer (616; Fig 6A/516; Fig 5D) and for partial etch-back (Fig 6B; ¶ [0068]) of the organic passivation layer (616; Fig 6A/516; Fig 5D); and
selective deposition of the dielectric (518; Fig 5E/618; Fig 6A) on the second surface (614; Fig 6A/514; Fig 5D; ¶ [0056]) of a substrate (610; Fig 6A) relative to a first surface of the substrate.
However Bristol does not expressly disclose a first chamber/second chamber.
In the same field of endeavor, Haukka discloses different chambers for different processes during selective deposition (¶ [0122]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that first/second chambers are used for different processes during selective deposition for the purpose of using well 

Regarding claim 28, Figs 5A-5E and 6A-6C of Bristol discloses a system for selective deposition of a film of interest (518; Fig 5E/618; Fig 6A) on a second surface (614; Fig 6A/514; Fig 5D; ¶ [0056]) of a substrate (610; Fig 6A) relative to a first surface of the substrate, the system comprising:
pretreating (¶ [0056]) the substrate (610; Fig 6A) and for etch processing (Fig 6B; ¶ [0068]);
selective deposition of an organic passivation layer (616; Fig 6A/516; Fig 5D); and 
selective deposition of the film of interest (518; Fig 5E/618; Fig 6A) on the second surface (614; Fig 6A/514; Fig 5D; ¶ [0056]) of a substrate (610; Fig 6A) relative to a first surface of the substrate.
However Bristol does not expressly disclose a first chamber/second/third chamber.
In the same field of endeavor, Haukka discloses different chambers for different processes during selective deposition (¶ [0122]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that first/second/third chambers are used for different processes during selective deposition for the purpose of using well known and suitable technique known in the art for carrying out different process steps. (¶ [0122])

Regarding claim 29, Bristol in view of Haukka as modified above in claim 28 discloses the third chamber is further configured for a bake process (¶ [0075]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that first/second/third chambers are used for different processes during selective deposition for the purpose of using well known and suitable technique known in the art for carrying out different process steps. (¶ [0122])

Regarding claim 30, Bristol in view of Haukka as modified above in claim 28 discloses a fourth chamber is configured for a bake process (¶ [0075]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that first/second/third/ fourth chambers are used for different processes during selective deposition for the purpose of using well known and suitable technique known in the art for carrying out different process steps. (¶ [0122])

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 15/892728 (reference application) in view of  Bristol et al (US 2016/0190060; hereinafter Bristol).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, copending application no. 15/892728 discloses the entire claimed limitation except “baking the inhibitor layer”
In the same field of endeavor, Bristol discloses selectively forming an inhibitor layer (516-1; Fig 5D; ¶ [0059]) from vapor phase reactants (¶ [0044]) on the first surface (512; Fig 5D; ¶ [0056]) relative (Fig 5D) to the second surface (514; Fig 5D; ¶ [0056]);
baking (¶ [0075]) the inhibitor layer (516-1; Fig 5D; ¶ [0059]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the baking is performed as taught by Bristol for the purpose of using well-known and suitable technique known in the art in order to reduce encroachment (¶ [0075]).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/           Primary Examiner, Art Unit 2895